Matter of Shelton (2022 NY Slip Op 01504)





Matter of Shelton


2022 NY Slip Op 01504


Decided on March 10, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:March 10, 2022

PM-49-22
[*1]In the Matter of Peter Alan Shelton, an Attorney. (Attorney Registration No. 4277786.)

Calendar Date:March 7, 2022

Before:Lynch, J.P., Clark, Aarons, Colangelo and Ceresia, JJ.

Peter Alan Shelton, Berkeley, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Peter Alan Shelton was admitted to practice by this Court in 2004 and lists a business address in Berkeley, California with the Office of Court Administration. Shelton now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Shelton's application.
Upon reading Shelton's affidavit sworn to January 20, 2022 and filed February 17, 2022, and upon reading the February 23, 2023 correspondence in response by the Chief Attorney for AGC, and having determined that Shelton is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Lynch, J.P., Clark, Aarons, Colangelo and Ceresia, JJ., concur.
ORDERED that Peter Alan Shelton's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Peter Alan Shelton's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Peter Alan Shelton is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Shelton is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Peter Alan Shelton shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.